Title: To George Washington from Major General Horatio Gates, 23 June 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Peeks Kill [N.Y.] 23rd June 1778.10 o’Clock A.M.
                    
                    I this moment received Your Excellency’s Letter, dated at 4 o’Clock P.M. 20th Instant; Mine to Your Excellency of the 22nd, will sufficiently evince my Attention to provissions; And as to Forage, Colo. Hay assures  me he is exerting all his powers to provide a Sufficient Supply. He writes by this conveyance, fully upon the Subject, to General Greene. The Abundance of Green Forage, with Which this Country Abounds, must in a degree Compensate for the Want of Dry, as I am led to believe that Article is Scarce, and difficult to be had. I have Order’d all the Ferries, Boats, Batteaus, & Batteau Men, to be ready to be Stationed as Your Excellency shall please to direct; and the Several Roads from the North River, to the Jersies, have been constantly repairing for this Month past. I am, Sir, Your Excellency’s Most Obedient Hume Servt
                    
                        Horatio Gates
                    
                